Title: From James Madison to Jacob Ridgway, 10 December 1805 (Abstract)
From: Madison, James
To: Ridgway, Jacob


          § To Jacob Ridgway. 10 December 1805, Department of State. “I have received your letter of the 9th. September. It was the meaning of my letter to which it refers, not in any event to incur a further expence in detaining the Ship Mac, and that if the owner, or his representative would not reimburse the expence before incurred, to suffer him to take her without such reimbursement.”
         